UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6508



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK DENNIS FERGUSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James C. Turk, District Judge.
(CR-93-19, CA-97-229-R)


Submitted:   June 18, 1998                  Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Dennis Ferguson, Appellant Pro Se.          Steven Randall
Ramseyer, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Ferguson, Nos. CR-93-19; CA-97-229-R (W.D.

Va. Mar. 17, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2